Citation Nr: 1732289	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-38 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted for PTSD. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back condition, and, if so, whether service connection is warranted for a back condition.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a stomach condition, and, if so, whether service connection is warranted for a stomach condition.

4.  Entitlement to service connection for a left hand condition.  

5.  Entitlement to service connection for a right hand condition. 

6.  Entitlement to service connection for bilateral sensorineural hearing loss (SNHL). 

7.  Entitlement to service connection for tinnitus. 

8.  Entitlement to service connection for pseudofolliculitis barbae. 

9.  Entitlement to service connection for asthma. 

10.  Entitlement to service connection for locking of joints in whole body, to include as due to an undiagnosed disability. 

11.  Entitlement to service connection for a sleeping condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to September 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Although the Board acknowledges that the RO in the May 2010 rating decision found that new and material evidence had been submitted for the PTSD claim and therefore reopened it, the issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board must determine whether new and material evidence has been presented before it can reopen the Veteran's PTSD, back condition and stomach condition claims and consider each of those claims on the merits, regardless of the RO's action.  Jackson v. Prinicipi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the issue before the Board has been recharacterized on the title page as a determination of whether new and material evidence has been presented to reopen the Veteran's previously denied claims of service connection for PTSD, a stomach condition, and a back condition.  

The Veteran testified in April 2017 before the undersigned Veterans Law Judge (VLJ) at the Board Central Office located in Washington, D.C. A copy of the transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All claims, including the reopened PTSD, back condition, and stomach condition claims, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated in July 2003, the RO denied the Veteran's claims of service connection for PTSD, a stomach condition and a back condition.  He failed to submit a notice of disagreement as to the denial of both claims; thus, the July 2003 rating decision became final by operation of law. 

2.  Evidence received since the final July 2003 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD as well as the claims for a stomach condition and a back condition, and raises a reasonable possibility of substantiating such claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).  

2.  New and material evidence has been received, and the claim of service connection for a stomach condition may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).  

3.  New and material evidence has been received, and the claim of service connection for a back condition may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination regarding the sleeping condition claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

As for the Board's decision to reopen the claims of service condition for PTSD, a stomach condition and a back condition, no further action is required to comply with the VCAA.  All additional notification and development needed to satisfy VA's duties will be accomplished on remand.  

Legal Criteria to Reopen a Claim

Final decisions may only be reopened if new and material evidence is received. 38 U.S.C.A. § 5108.  "New evidence" is defined as existing evidence not previously submitted to agency decision makers; "material evidence" is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the most recent final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption does not extend to the weight of the evidence, however.  Id.  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The United States Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the Court stated in Shade, when making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should consider whether the evidence could, if the claim was reopened, reasonably result in substantiation of the claim, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 



Request to Reopen PTSD Claim

The RO denied the Veteran's initial claim of entitlement to service connection for PTSD in a July 2003 rating decision.  In support thereof, the RO found that there was no current diagnosis of PTSD.  Furthermore, the RO found that there was no evidence to support the Veteran's reported stressor.  In a July 2003 letter, the Veteran was notified of the decision.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the July 2003 rating decision became final by operation of law, except that the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The evidence received since the July 2003 rating decision consists of VA treatment records, research from the Joint Services Records Research Center (JSRRC) attempting to verify the Veteran's reported stressor, VA examinations in September 2014 and May 2015, as well as the Veteran's testimony during the April 2017 hearing. 

VA treatment records confirm that the Veteran has been diagnosed with PTSD and has received treatment for the same in the time since the July 2003 rating decision.  Furthermore, both examiners who administered the VA examinations found that the Veteran met the criteria for a diagnosis of PTSD that was attributable to service; however, that determination was contingent upon verifying one or more of the stressors claimed by the Veteran.  The confirmed diagnosis coupled with the possible attribution to service set forth by the two VA examiners constitutes evidence that relates to an unestablished fact necessary to substantiate the Veteran's claim; accordingly, the claim of service connection for PTSD is reopened. 

Request to Reopen Back Condition Claim

The RO denied the Veteran's initial claim of entitlement to service connection for a back condition in a July 2003 rating decision.  In support thereof, the RO found that there was no current diagnosis of a back condition nor was there any evidence that the Veteran had a back condition while in service.  In a July 2003 letter, the Veteran was notified of the decision.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the July 2003 rating decision became final by operation of law, except that the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The evidence received since the July 2003 rating decision consists of VA treatment records, a May 2015 VA examination, and the Veteran's testimony during the April 2017 hearing.  On the May 2015 VA examination the Veteran was diagnosed with a chronic low back strain.  He also asserted that his symptoms began following an in-service injury when he was playing sports.  He reiterated this contention during the April 2017 hearing.  (Hearing Transcript, p. 29).

The Veteran's assertion that he injured his back in-service playing sports and has continued to experience symptoms of a back condition ever since constitutes new and material evidence because it provides support for a finding that the Veteran's diagnosed back condition is related to service.  As the Veteran's contentions regarding his in-service injury, coupled with his current diagnosis, both relate to an unestablished fact necessary to substantiate the Veteran's claim, the claim of service connection for a back condition is reopened. 

Request to Reopen Stomach Condition Claim

The RO denied the Veteran's initial claim of entitlement to service connection for a stomach condition in a July 2003 rating decision.  In support thereof, the RO found that there was no current diagnosis of a stomach condition and that the stomach condition documented in service had resolved prior to the Veteran's discharge.  In a July 2003 letter, the Veteran was notified of the decision.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the July 2003 rating decision became final by operation of law, except that the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The evidence received since the July 2003 rating decision consists of VA treatment records, a May 2015 VA examination, and the Veteran's testimony during the April 2017 hearing.  On the May 2015 VA examination the Veteran was diagnosed with a gastric ulcer and a peptic ulcer, as well as helicobacter pylori.  He asserted that his stomach pain symptoms began in service which resulted in hospitalization in 1989.  Since then, the Veteran stated that he had experienced the same symptoms of pain periodically.  He reiterated these contentions during the April 2017 hearing, and also added that he had received treatment for his symptoms of stomach pain following service.  (Hearing Transcript, p. 26). 

The Veteran's assertion that he manifested symptoms of a stomach condition in service and has continued to experience symptoms of a stomach condition ever since constitutes new and material evidence because it provides support for a finding that the Veteran's diagnosed stomach condition is related to service.  As the Veteran's contentions regarding the development of symptoms in service, coupled with his current diagnosis, both relate to an unestablished fact necessary to substantiate the Veteran's claim, the claim of service connection for a stomach condition is reopened. 


ORDER

The appeal to reopen the claim of service connection for PTSD is reopened.  To this extent only the appeal is granted.  

The appeal to reopen the claim of service connection for a back condition is reopened.  To this extent only the appeal is granted.  

The appeal to reopen the claim of service connection for a stomach condition is reopened.  To this extent only the appeal is granted.  




REMAND

The Veteran has never been afforded a VA examination in order to evaluate the nature and etiology of his asthma, pseudofolliculitis barbae, and bilateral hand conditions.  With regards to the asthma claim, a review of the service treatment records shows that the Veteran reported a history of having had asthma as a child on his March 1987 report of medical history completed when he had his entrance examination.  Subsequent service treatment records show that the Veteran had repeated complaints of respiratory problems during service and was evaluated as having asthma on an April 1990 outpatient record.  Post-service treatment records show that the Veteran complained of and was treated for symptoms of asthma as early as 1998.  During the April 2017 hearing, the Veteran asserted that he developed symptoms of a respiratory condition while in service due to exposure to fumes from chemical burn pits.  (Hearing Transcript, p. 16).  Taken together, the fact that the Veteran was evaluated as having asthma in service and after service coupled with his testimony during the April 2017 hearing that his asthma was due to exposure to chemical fumes while in service satisfies the low evidentiary threshold necessary to warrant entitlement to a VA medical examination.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.).  Therefore, the Veteran must be scheduled for a VA examination to evaluate the nature and severity of the asthma. 

Similarly, a review of the service treatment records shows that the Veteran regularly complained of having an itchy face and neck while in service.  He was placed on a profile in June 1988 which granted him permission to not shave due to these symptoms.  By 1989 he had been diagnosed with pseudofolliculitis barbae.  Post-service, he reported having a rash on his scalp since service.  Subsequent records show that he continued to seek treatment for a chronic rash.  During the April 2017 hearing, the Veteran reported experiencing a sensation of his skin burning, and stated that he did not typically shave as this was the treatment set forth by VA. (Hearing Transcript, p. 15).  Taken together, the Veteran's history of in-service treatment for pseudofolliculitis barbae coupled with his testimony during the April 2017 hearing raises the possibility that he is currently experiencing a skin condition that is related to the pseudofolliculitis barbae that manifested in service.  He is therefore entitled to a VA examination to evaluate whether he has pseudofolliculitis barbae or a related skin condition and, if so, whether that condition is related to service.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.  

As for the left and right hand conditions, the Veteran asserted during the April 2017 hearing that he injured his hands playing sports and was issued pain medication while in service.  A review of the service treatment records shows that the Veteran sought treatment for a left thumb injury in October 1988 that he purported was attributable to playing football.  A few months later, in January 1989 the Veteran again sought treatment for a football-related injury, this time to his left ankle.  There is no documentation of the Veteran seeking treatment for an injury to his right hand.  

Post-service treatment records show that the Veteran began seeking treatment with VA for bilateral hand pain in February 2013.  A May 2013 neurological examination resulted in a diagnosis of mild bilateral focal ulnar neuropathies.  Thereafter, treatment records dated in September 2013 indicate that the Veteran was involved in a motor vehicle accident and began receiving treatment for a sprained left thumb.  

The Veteran clearly began seeking treatment for a neurological condition in both hands prior to his September 2013 motor vehicle accident and was diagnosed with mild bilateral focal ulnar neuropathies, thus establishing that the Veteran has a hand disability in both hands.  As for the etiology of the left and the right hand conditions, the Veteran's testimony that he injured his hands playing sports in service is supported by the multiple documented instances wherein he sought treatment for injuries attributable to playing football, to include a left thumb injury in October 1988.  Taken together, the Veteran's testimony coupled with the service treatment records raise the possibility that his bilateral hand neuropathies may be related to service.  Thus, he is entitled to a VA examination to evaluate the nature of both the left and right hand conditions and set forth an opinion as to the etiology of both conditions.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83.  

Specifically with regards to the Veteran's claim of service connection for locking of joints in whole body, the Board notes that the Veteran claimed during the April 2017 hearing that the joint locking condition was the result of an undiagnosed illness attributable to his service during the Persian Gulf War. (Hearing Transcript, p. 19).  Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 
38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms;
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In the case at hand, the Board finds a considerable lack of clarity from the documentation currently of record, particularly the recent VA examination report, of whether the Veteran's reported full body joint locking symptoms are chronic in nature, and if so whether any qualifying chronic disability is affirmatively shown to have resulted from a supervening condition or has otherwise been affirmatively shown as not incurred during active service.  Post-service treatment records detail complaints by the Veteran of experiencing "pain all over his body" as early as October 2008.  The Veteran was afforded a peripheral neuropathy examination in May 2015 during which he reported that he had experienced cramping associated with locking and painful joints since 2007.  According to the Veteran when this cramping occurred he would also experience numbness and tingling in his joints.  He was evaluated as having severe intermittent pain as well as numbness and paresthesias around his whole body.  Reflex, muscle, and sensory examinations were all negative for any objective indications of symptoms.  The examiner reported that May 2013 electromyography studies were negative for the upper extremities, although they did acknowledge that the ulnar sensory nerve and the dorsal ulnar cutaneous sensory nerves were mildly delayed.  After concluding that there were no objective signs of the symptoms reported by the Veteran, the examiner concluded by commenting that there was an unexplained discrepancy between the examination results and the Veteran's reported symptoms.  

Although the May 2015 examiner noted that the neuropathy examination did not provide a medical explanation for the Veterans' symptoms of pain and numbness, they did not opine as to whether those symptoms could be attributable to an undiagnosed illness that was the result of the Veteran's service in the Persian Gulf War.  The Veteran testified during the April 2017 hearing that he was exposed to fumes from chemical burn pits while in service, and suggested that this exposure could be the explanation for his cluster of symptoms, to include his whole body joint locking condition.  As this theory of entitlement has yet to be analyzed by a medical professional or even the RO itself, the Board finds that a further VA examination, with a more pointed inquiry to the questions posed under 38 C.F.R. § 3.317, is "necessary" in this case.  See 38 C.F.R. § 3.159(b).

Following the May 2015 VA examination to evaluate the Veteran's back condition, stomach condition, PTSD, bilateral SNHL, and tinnitus, among other claimed disabilities not presently before the Board, the RO was obligated to issue a new supplemental statement of the case (SSOC) to evaluate those five claims in light of newly acquired pertinent evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   The claims file does not show that any such SSOC was issued to address any of these five claims, however, so upon remand the RO must readjudicate these five issues prior to returning the matter to the Board. 

In regard to the sleeping condition claim, the Board finds that such claim is inextricably intertwined with the PTSD claim, and action on that claim must be deferred until action on the PTSD claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been made).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any/all VA treatment records dated after December 2014 pertaining to the Veteran's treatment for any of the claimed disabilities under appeal.

2.  After completing the above, schedule the Veteran for appropriate VA examinations to evaluate the nature and severity of his asthma, pseudofolliculitis barbae, and bilateral hand conditions.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed.

With respect to each diagnosis, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the condition manifested in or is otherwise related to the Veteran's active service.  In providing such opinion, the examiner should consider, and discuss as necessary, the Veteran's lay testimony during the April 2017 hearing.  

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

The Board notes the anatomical distinctions between the various conditions at issue and recognizes that separate examinations may be necessary in this case.  However, the Board leaves this to the discretion to the RO and/or the examining medical facility.

3.  In addition, the Veteran must be afforded a VA medical examination, with an appropriate examiner, to address the nature and etiology of his whole body joint locking condition. (This may be completed within the context of one of the examinations scheduled pursuant to paragraph 2 of this remand.)  The examiner must review the claims file, particularly the May 2015 VA examination, and address the following matters:

A) First, please note whether the Veteran has a medically unexplained chronic multisymptom illness corresponding to the claimed whole body joint locking condition.

B) If the answer to (A) is negative, please describe whether the Veteran's reported joint locking and numbness have at the present time or at any time during the pendency of this appeal (i.e., since August 2008) been chronic in nature and thus would constitute a qualifying chronic disability under 38 C.F.R. § 3.317(a)(2)(i)(B).  If this question is answered in the negative an explanation for this determination is needed.

C) If a chronic disability is found to correspond to the joint locking condition, please address the possible etiology of such chronic disability.  Of particular importance, please address the likelihood that any chemical fume exposure in Southwest Asia contributed to cause the onset of symptoms.  If the chronic disability is found to be attributable to a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness, the examiner should so state.  If, on the other hand, the examiner is not able to pinpoint the etiology of such chronic symptoms based on the evidence of record, the examiner should also so state.

All opinions must be supported by a rationale in a typewritten report.

4.  After completing the above action, the AOJ must readjudicate each issue on appeal, to include those five issues that were the subject of the May 2015 VA examination as discussed above.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


